 
 
I 
111th CONGRESS 1st Session 
H. R. 3031 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2009 
Ms. Watson introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To encourage the development and implementation of a comprehensive, global strategy for the preservation and reunification of families and the provision of permanent parental care for orphans, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Families for Orphans Act of 2009. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings and purposes. 
Sec. 3. Definitions. 
Title I—GLOBAL ORPHANS STRATEGY  
Sec. 101. Office for orphan policy diplomacy and development. 
Sec. 102. Policy coordinating committee in support of orphan policy, diplomacy, and development. 
Sec. 103. Minimum standards for the provision of permanent parental care. 
Sec. 104. Grant, pilot, and development programs. 
Sec. 105. Authorization of appropriations.  
2.Findings and purposes 
(a)FindingsCongress makes the following findings: 
(1)A child who grows up in a permanent family in an atmosphere of happiness, love, and understanding has the best opportunity for the full and harmonious development of his or her potential. 
(2)The right of a child to grow up in a safe, loving and permanent loving relationship with a responsible adult is a basic human right. 
(3)The safety and well being of children should be the paramount concern of child welfare policies and programs. 
(4)As stated in the United Nations Programme for the International Year of the Family (1994), the family provides the natural framework for the emotional, financial, and material support essential to the growth and development of its members, particularly infants and children.. 
(5)Cost benefit analysis data shows that effective, high quality interventions to improve parenting skills and reduce child maltreatment save between $2 and $8 dollars for every dollar spent. 
(6)Despite the good efforts of countless governments and nongovernmental organizations, millions of children remain outside of the protection, permanency, safety, and love of a family. Without the care of a family, these children are forced to live on the streets, in child-headed households, or in institutions. 
(7)According to UNICEF, there are more than 132,000,000 orphans worldwide. Unless immediate action is taken, the number of orphans is expected to increase over time. 
(8)According to Dr. Dana Johnson at the University of Minnesota, lack of stimulation and consistent caregivers, suboptimal nutrition and physical/sexual abuse all conspire to delay and sometimes preclude normal development, speech acquisition and attainment of necessary social skills. Children lose one month of linear growth for every three months in an orphanage. 
(9)Research indicates that infants who do not receive touching, holding, and stimulation fail to thrive and may suffer life-affecting physical and emotional stressors, if not death. 
(10)Although governments throughout the world are seeking models for preventing institutionalization and finding permanent families for orphaned children, many lack the resources or infrastructure to adequately address this need. 
(11)As a result of its efforts to protect its children from abuse and neglect, the United States has amassed a vast body of research, policy, and the professional capacity to promote safety, permanency and well-being for children and youth so they can become healthy and successful adults. 
(12)Despite the fact that the United States invests $300,000,000,000 annually in international aid programs that are improving the health, safety and well-being of children throughout the world, it is unclear how much of this funding is used to support the preservation and reunification of families or the provision of permanent parental care. 
(13)Greater coordination is needed between Federal bureaus and agencies with an interest in orphan care policy. Such efforts would be assisted greatly by the development of a comprehensive global strategy for providing permanent parental care for orphans. 
(14)Despite the United States’ interest in developing a comprehensive global strategy for providing permanent parental care for orphans, the United States lacks a clear, dedicated diplomatic authority to represent these interests. 
(b)PurposesThe purposes of this Act are to— 
(1)provide the infrastructure and resources necessary for the United States to develop and implement a comprehensive, global strategy for the preservation and reunification of families and the provision of permanent parental care for orphans; 
(2)streamline and coordinate United States policies and programs related to the preservation and reunification of families and the provision of permanent parental care for orphans; 
(3)encourage and assist foreign governments in the development and implementation of effective child welfare policies, systems, and programs that preserve and reunify families and provide permanent parental care for orphans; 
(4)ensure that all aid efforts receiving funding from the United States recognize and support the need for the preservation and reunification of families and the provision of permanent parental care for orphans; and 
(5)build global awareness of the need for the preservation and reunification of families and the provision of permanent parental care for orphans. 
3.DefinitionsIn this Act: 
(1)DeinstitutionalizationThe term deinstitutionalization means the process of safely moving youth from institutions to— 
(A)permanent parental care; or 
(B)temporary alternatives designed to lead to permanent parental care. 
(2)Family at risk of dissolutionThe term family at risk of dissolution means a family under circumstances which— 
(A)compromise the health, safety and well-being of minor, dependent children to an extent that the parental caregivers may be compelled to voluntarily or involuntarily forfeit care parental rights or custody of such children; or 
(B)are likely to cause the parents to abandon or relinquish rights to minor, dependent children. 
(3)Family preservationThe term family preservation means services for children and families designed to promote the safety and well-being of children and families and to help families (at risk or in crisis, including community-based family support, social, therapeutic, and financial programs and services designed to— 
(A)enable families to provide safe, permanent, and nurturing care to their children; and 
(B)strengthen and support birth families who are at risk of dissolution, separation, or domestic violence. 
(4)ReunificationThe term reunification  means time-limited services and activities provided to an orphan in order to facilitate the safe and timely reunification of the child and parent. 
(5)InstitutionThe term institution means— 
(A)an orphanage; 
(B)a children’s home; 
(C)a boarding school for orphans; 
(D)a shelter; 
(E)a residential facility; 
(F)a hospital; 
(G)a dormitory; 
(H)long-term foster care; and 
(I)any other setting in which permanent parental care is not being provided to the child. 
(6)Institutionalized childThe term institutionalized child is a child who is— 
(A)younger than 21 years of age; and 
(B)living in an institution. 
(7)OrphanThe term orphan means any child— 
(A)who lacks permanent parental care because of the death, the disappearance of, or the legal, permanent relinquishment of such child by both biological parents; 
(B)who is living in the care and custody of an institution; 
(C)whose biological parents’ rights have been legally terminated; or 
(D)whose country of origin has determined lacks permanent parental care. 
(8)Permanent parental careThe term permanent parental care— 
(A)means a legally recognized relationship between a adult and a child who is younger than 21 years of age, which is life-long and provides a caring, safe, stable physical environment; 
(B)includes— 
(i)domestic and international adoption; 
(ii)legal guardianship; and 
(iii)legal kinship care; and 
(C)does not include temporary or long term foster care, institutionalization, or mentoring. 
(9)Legal guardianshipThe term legal guardianship means a legally recognized relationship between child and caretaker which is intended to be permanent and is evidenced by the transfer to the caretaker of the following parental rights with respect to the child: protection, education, custody, and decision-making. 
(10)Legal kinshipThe term legal kinship means a legally recognized relationship between child and caretaker which is intended to be permanent and is evidenced by the transfer to the caretaker of the following parental rights with respect to the child: protection, education, custody, and decision-making. 
(11)Adoption support servicesThe term adoption support services means services and activities designed to encourage when adoption is found to be in the best interests of children, including but not limited to pre- and post-adoptive services; activities designed to expedite the adoption process and support adoptive families. 
IGLOBAL ORPHANS STRATEGY  
101.Office for orphan policy diplomacy and development 
(a)EstablishmentThere is established within the Department of State the Office for Orphan Policy Diplomacy and Development (referred to in this section as the Office), which shall promote and support— 
(1)the preservation and reunification of families; and 
(2)the provision of permanent parental care for orphans. 
(b)Coordinator 
(1)AppointmentThe Office shall be headed by the Coordinator for Orphan Policy Diplomacy and Development (referred to in this section as the Coordinator), who shall be designated by the President. 
(2)QualificationsTo the extent possible, the Coordinator shall be an individual with background and experience in the development of permanency related policies and systems. 
(3)DutiesThe Coordinator shall— 
(A)oversee and coordinate— 
(i)all programs and duties described in this Act; and 
(ii)all other activities that the United States Government conducts in furtherance of the purposes of this Act; and 
(B)carry out the functions described in subsection (c). 
(4)AuthorityThe Coordinator will report directly to the Secretary of State. 
(c)Functions 
(1)AdvisoryUnless otherwise specified in law, the Coordinator shall serve as the primary advisor to the Secretary of State and the President in all matters related to— 
(A)global family preservation and reunification; and 
(B)the provision of permanent parental care for orphans. 
(2)Diplomatic representation 
(A)In generalSubject to the direction of the President and the Secretary of State, the Coordinator shall represent the United States in matters and cases relevant to family preservation and reunification and permanent parental care in— 
(i)contacts with foreign governments, nongovernmental organizations, intergovernmental agencies, and specialized agencies of the United Nations and other international organizations of which the United States is a member; 
(ii)multilateral conferences and meetings relevant to family preservation, reunification, and permanent parental care for orphaned children; and 
(iii)fulfillment of the diplomatic responsibilities designated to the central authority under title I of the Intercountry Adoption Act of 2000 (42 U.S.C. 14911 et seq.). 
(B)WaiverThe Secretary of State may waive the requirements of subparagraph (A) if— 
(i)representation by the Coordinator would interfere with the Secretary’s constitutional duty to represent the United States; or 
(ii)representation by another high level official would be more appropriate or beneficial. 
(3)Policy development 
(A)In generalThe Coordinator shall— 
(i)advise and support the Secretary of State in the development of a comprehensive, global strategy to promote the preservation and reunification of families and the provision of permanent parental care for orphans; and 
(ii)advise and support foreign governments with the development of sound policy regarding— 
(I)preservation and reunification of families; and 
(II)the provision of permanent parental care for orphans. 
(B)Best practicesIn developing policies under this Act, the Coordinator should identify and engage evidence-based programs and best practices in family preservation, reunification and permanent parental care derived from a wide variety of both domestic and global policy and practice leaders. 
(C)Cultural sensitivityIn developing policies under this Act, the Coordinator should take into account cultural norms for each country to the extent consistent with the overall purposes of this Act. 
(D)Principle of subsidiarityIn developing policies and programs under this Act, the Coordinator should— 
(i)attempt to reunify children with their family before pursuing adoption, legal kinship or legal guardianship and domestic adoption; and 
(ii)ensure that reasonable efforts have been made to provide permanent parental care domestically before international. 
(E)Technical assistanceThe Coordinator shall provide technical assistance to foreign countries to help build their capacities to strengthen family preservation, reunification, and permanent parental care policies, services, and practices, including— 
(i)assistance with the drafting, disseminating, and implementing of legislation for family preservation and reunification and the provision of permanent parental care; 
(ii)assistance with the development of systems designed to support family preservation, reunification and permanent parental care for institutionalized orphans; 
(iii)assistance with the establishment of public, private, and faith- and community-based partnerships designed to support the preservation and reunification of families and permanent parental care for orphans; 
(iv)assistance with the development of workforce training for governmental and nongovernmental staff working to support the preservation and reunification of families and permanent parental care for orphans; and 
(v)assistance with infrastructure development and data collection techniques necessary to— 
(I)support the biennial census required under paragraph (6)(A); 
(II)collect permanency indicators described in paragraph (6)(B); 
(III)collect the data necessary to determine to what extent countries meet the minimum standards described in section 103; and 
(IV)organizing exchanges for child welfare, adoption, and other social service professionals working to support the preservation and reunification of families and permanent parental care for orphans. 
(F)Preservation of the family and permanent parental care conferenceIn fiscal year 2011, and every 2 years thereafter, the Secretary of State— 
(i)shall conduct a conference on best practices and successful strategies for the preservation and reunification of families and the provision of permanent parental care for orphans; 
(ii)share and address key issues relative to— 
(I)the most current biennial census data collected under paragraph (6)(A); 
(II)the permanency indicator data collected under paragraph (6)(B); and 
(III)the data collected from the Global Best Practices Pilot Program under section 104(c); 
(iii)disseminate information regarding best practices for building country and regional capacity to decrease the number of orphans; 
(iv)disseminate information regarding strategies for financially sustaining activities to support family preservation and reunification and permanent parental care; 
(v)disseminate information regarding best practices in international adoption and in preventing corruption; and 
(vi)disseminate best methods and practices for assessing progress and quality for moving children into permanent parental care in a safe and timely way. 
(4)Coordination 
(A)In generalThe Office shall coordinate the foreign policy and assistance of the United States in support of— 
(i)families at risk of dissolution; 
(ii)orphans in need of permanent parental care. 
(B)Coordination between domestic and international policyTo the extent possible, the Coordinator shall work with the Secretary of Health and Human Services to maintain consistency between United States foreign and domestic policy on family preservation and reunification and permanent parental care. 
(5)Communication 
(A)In generalThe Office shall build global awareness of its purpose and activities. 
(B)WebsiteTo carry out subparagraph (A), the Office shall maintain a Website that includes— 
(i)a description of the global problems related to orphans and children in institutional and temporary non-family care; 
(ii)the status of activities being carried out by the Office; 
(iii)the progress made by the Office to achieve its goals; 
(iv)current research, reports, policy, training opportunities, evaluation, and methodology describing best practices; 
(v)information collected by the biennial census under paragraph (6)(A); 
(vi)permanency indicators collected under paragraph (6)(B); 
(vii)the annual report submitted to Congress under paragraph (6)(C); 
(viii)the status of site results for the study of global best practices conducted under section 104(c)(1); 
(ix)requests for proposals, grant or contract awards, amounts, purposes, and lessons learned during implementation; and 
(x)a summary of the scope and progress of country projects funded by the Office. 
(6)Reports, research, and assessments 
(A)Biennial census of children without permanent parental care 
(i)In generalNot later than December 31, 2010, and every 2 years thereafter, the Office shall develop, oversee, support, and publish the results of a census of all children who live outside permanent parental care. The census shall enumerate the number of children, categorized by sex and age, who reside— 
(I)in a public or private orphanage; 
(II)in a hospital or other medical institution or treatment facility; 
(III)in temporary or long term family-based foster care; 
(IV)in a group home; 
(V)in a residential or congregational facility, regardless of the availability of treatment services; 
(VI)in kinship care without legal status or the presence of adult family members; or 
(VII)in a dormitory or other permanent or temporary living situation in which a government or nongovernmental organization places children who do not have parental care. 
(ii)Census countriesThe data collected under clause (i) shall include all member countries of the United Nations. 
(iii)DelegateThe Coordinator may delegate the responsibility for conducting the census to a third party if— 
(I)such party has expertise in human or social services and international quantitative data collection and analysis; and 
(II)such a delegation is consistent with the overall goals of this Act. 
(B)Permanency indicators for children without permanent parental care 
(i)In generalThe Office shall collect available data related to a series of policy and practice indicators on the capacity of foreign governments to offer permanency as an option for orphaned children. 
(ii)DataData collected under clause (i) shall include— 
(I)the number of families provided preservation services and the number of such families that remained intact after receiving such services; 
(II)the number of children in institutions who were reunified with their respective families; 
(III)the number of children placed in a permanent family through domestic adoption and the living situation of such children before such permanent placement; 
(IV)the number of children who were placed in a permanent family through legal guardianship and their living situation before such permanent placement; 
(V)the number of children who were placed in a permanent family through international adoption and the living situation of such children before such permanent placement; 
(VI)the number of children who were placed in legal or informal kinship care and their placement pre-kinship care; 
(VII)the number of children who moved from temporary foster care to long-term foster care; 
(VIII)the number of children who reentered institutional care after moving into permanent parental care; and 
(IX)the length of time children are spending in institutional or foster care. 
(iii)DelegateThe Coordinator may delegate the responsibility for collecting data on permanency indicators under this paragraph to a third party if— 
(I)the third party has expertise in human or social services and international quantitative data collection; and 
(II)such a delegation is consistent with the overall goals of this Act. 
(iv)ConsultationThe Coordinator may consult with the Millennium Challenge Corporation, the Department of Homeland Security, the United States Agency for International Development, the United Nations, the United States Department of Health and Human Services, UNICEF, the World Health Organization, and other aid- or child welfare-related networks and organizations to— 
(I)identify and expand existing reporting networks; and 
(II)refine common definitions of indicators. 
(v)United States indicatorsThe Secretary of Health and Human Services shall provide the Coordinator with the information required to be collected under this paragraph relating to individuals and families residing in the United States. 
(vi)ReportNot later than December 31, 2011, and every 2 years thereafter, the Office shall publish a report that includes the data described in clause (ii). 
(C)Annual report to congressNot later than September 1 of each year, the Secretary of State shall submit to Congress an annual report that includes— 
(i)a description of the global status of orphans; 
(ii)a description of the activities of the Office in support of family preservation and reunification and permanent parental care for orphans; 
(iii)estimates from the most recent biennial census of the number of children living without permanent parental care; 
(iv)a description of the status of family preservation, reunification, and permanent parental care initiatives underway in each foreign country receiving financial assistance under this Act; 
(v)a description of— 
(I)the major challenges faced by governments that are resulting in an increase in the numbers of orphans; and 
(II)barriers which are preventing governments from achieving permanent parental care for orphans; 
(vi)trends in increasing or decreasing risks for orphans and families at risk of dissolution; 
(vii)a listing of the governments that do not meet minimum standards described in section 103(a); 
(viii)trends toward improvement in family preservation and reunification; 
(ix)trends in domestic and international adoption, foster care, and institutional care; 
(x)the most current permanency indicators described in subparagraph (B); and 
(xi)movement toward implementation of permanency related laws and conventions. 
(7)GrantsThe Office shall oversee the provision of technical and financial assistance, including grants, pilot programs, and demonstrations, to governments and nongovernmental organizations to promote family preservation, reunification, and permanent parental care for orphans. 
102.Policy coordinating committee in support of orphan policy, diplomacy, and development 
(a)EstablishmentThe President shall establish an interagency policy coordinating committee (referred to in this section as the Policy Coordinating Committee), which shall monitor and support international efforts in family preservation, family reunification, and permanent parental care for orphans. 
(b)AppointmentThe President shall appoint the members of the Policy Coordinating Committee, which shall include— 
(1)the Secretary of State, who shall serve as Chair; 
(2)the Administrator of the United States Agency for International Development; 
(3)the Attorney General; 
(4)the Secretary of Health and Human Services; 
(5)the Secretary of Homeland Security; and 
(6)any other Government official appointed by the President. 
(c)Activities of committeeThe Policy Coordinating Committee shall provide advice to the Office for Orphan Policy Diplomacy and Development regarding— 
(1)the development of a comprehensive global strategy in accordance with the minimum standards of this Act; 
(2)financial support of programs that assist countries in developing child welfare systems that— 
(A)preserve and reunify families; and 
(B)provide permanent parental care for orphans. 
(3)advocacy efforts with governments, nongovernmental organizations, and other entities to advance the purposes of this Act; and 
(4)the collection of data through significant research on family preservation, reunification, and permanent parental care methods for orphans. 
(d)Working groupsMembers of the Policy Coordinating Committee may create small working groups within their respective agencies to support and advise their work on behalf of the Policy Coordinating Committee. 
103.Minimum standards for the provision of permanent parental care 
(a)Minimum standardsA country meets the minimum standards for the provision of permanent parental care by a partner country if— 
(1)the government of the country has laws, practices and judicial standards that— 
(A)protect children from abuse and neglect; 
(B)are aimed at reducing the number of abandoned children; 
(C)are aimed at preserving families at risk of dissolution; 
(D)are aimed at safely and appropriately reunifying orphans and institutionalized children with their families; 
(E)promote legal guardianship and kinship care; 
(F)promote domestic adoption; 
(G)allow for international adoption; 
(H)promote the physical and emotional well-being and protection of children while they are waiting for reunification or placement with a permanent family; 
(2)the government of the country is— 
(A)keeping a significant percentage of families at risk of dissolution intact; 
(B)reuniting a significant percentage of orphans and institutionalized children with safe families and relatives; and 
(C)moving a significant percentage of orphans into permanent parental care when it is determined that they cannot be reunified; and 
(3)the numbers of children aging out of institutions or foster care in such country is decreasing by a significant percentage each year. 
(b)CriteriaA country is eligible for assistance from the Office for Orphan Policy Diplomacy and Development under this Act if the government of the country— 
(1)publicly acknowledges the need for family preservation, reunification and permanent parental care for orphans; and 
(2)demonstrates a commitment to develop improved laws, policies, infrastructures, and training programs to preserve and reunify with safe families and provide permanent parental care for orphans by— 
(A)developing formal strategic plans to develop laws and infrastructure to address shortcomings related to meeting the minimum standards described in subsection (a); 
(B)allocating resources to study the issues described in subparagraph (A); or 
(C)expending or setting aside sufficient funds, to help build child welfare and judicial infrastructure and enact laws to address shortcomings related to meeting such minimum standards. 
104.Grant, pilot, and development programs 
(a)Assistance to foreign governmentsChapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended— 
(1)by redesignating section 135, as added by section 5(a) of Public Law 109–121, as section 137; and 
(2)by inserting after section 135, as added by section 3 of Public Law 109–95, the following: 
 
136.Assistance to foreign governments 
(a)Assistance To meet minimum standardsThe President is authorized to provide assistance to foreign countries directly, or through nongovernmental and multilateral organizations, for programs, projects, and activities designed to assist the country to meet the minimum standards described in section 103(a) of the Families for Orphans Act of 2009. 
(b)Assistance to foreign governments that meet minimum standards 
(1)In generalThe President is authorized to provide assistance, including trade and debt relief, to any foreign country that demonstrates success in meeting the majority of the minimum standards and other goals described in paragraph (2). 
(2)PlanThe government of a country desiring assistance under this subsection shall demonstrate a commitment to meeting the minimum standards described in section 103(a) of the Families for Orphans Act of 2009 by independently, or with assistance from the Office for Orphan Policy Diplomacy and Development, developing— 
(A)a detailed, long-term strategic plan for meeting such minimum standards and related long-range goals; and 
(B)a 1-year or 2-year operational plan that describes the immediate steps that the foreign government will take toward meeting such minimum standards. . 
(b)Assistance in support of family preservation, reunification and permanent parental care for orphans 
(1)In generalThe Secretary of State is authorized to make grants to nongovernmental agencies working to promote permanent parental care for orphans, in accordance with the results of the global best practices study conducted under subsection (c). 
(2)Use of fundsGrants received under this subsection can be used to— 
(A)improve public policy in support of the preservation and reunification of families and permanent parental care for orphans; 
(B)reduce the number of children abandoned; 
(C)reduce the number of families at risk of dissolution; 
(D)increase the number of children reunified with their parents; 
(E)increase the number of children obtaining legal guardianship and kinship care; 
(F)increase the number of children placed for adoption domestically; 
(G)support international adoption for children who cannot be adopted domestically, or reunified with their biological parents; 
(H)draft laws and develop systems designed to promote ethical, evidence-based practice in international adoption; 
(I)increase the level of expertise and understanding of foreign governments working to preserve and reunify families and promote permanent parental care for orphans; 
(J)create and support connections with caring, committed adults to older children at risk of or in the process of aging out of institutional care; 
(K)develop mentoring, visitation and foster adopt programs aimed at recruiting a larger number of individuals willing to provide permanent parental care for orphans; 
(L)increase adoption support services, and 
(M)create and improve child welfare and judicial infrastructures, that strengthen and support permanent family care for orphans. 
(3)Eligibility criteriaTo the extent possible, grants shall be awarded under this subsection to organizations that have demonstrated— 
(A)experience in the area of child welfare and judicial policy, family preservation, reunification, permanent parental care for orphans, 
(B)success in working with the in-country governmental agencies responsible for care of children; and 
(C)adherence to the child welfare laws of the foreign government in which such organizations are located. 
(c)Global best practices 
(1)Study on global best practices 
(A)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall initiate a study to identify global best practices for— 
(i)preserving and reunifying families; and 
(ii)providing permanent parental care for orphans. 
(B)Identification of factorsIn conducting the study under subparagraph (A), the Secretary shall identify— 
(i)evidence-based programs that are demonstrated to provide permanent parental care in a timely manner; 
(ii)policy and practices that result in increased deinstitutionalization of children; 
(iii)legislation globally that requires and supports permanent parental care; 
(iv)factors that decrease the dissolution of families; and 
(v)best practices for promoting ethical international adoption practices. 
(C)ReportNot later than 1 year after initiating the study under this paragraph, the Secretary shall publish a report on the best practices identified in the study. 
(D)Use of study resultsThe Secretary shall use the results of the study conducted under this paragraph to guide and inform— 
(i)the award of all grants under this Act; and 
(ii)all activities in the global best practices pilot program carried out under paragraph (2). 
(2)Global best practices pilot program 
(A)In generalUpon completing the study described in paragraph (1), the Secretary of State shall establish and carry out a global best practices pilot program. 
(B)PurposesThe purposes of the program established pursuant to subparagraph (A) shall be to— 
(i)demonstrate how research-based policies and programs to provide orphans with permanent parental care can be successfully implemented; 
(ii)establish model programs that, once tested for effectiveness, will be available, replicable, and adaptable on a global basis; 
(iii)identify a comprehensive series of interventions, which result in family preservation, reunification, and permanent parental care for orphans; and 
(iv)determine which in-country factors enhance or negate efforts to achieve family preservation, reunification and permanent parental care for orphans. 
(C)Selection of sites 
(i)Number of sitesIn carrying out the pilot program established under this paragraph, the Secretary of State shall select and establish not fewer than 5 sites, each of which shall be located in a different region of the world. 
(ii)PrioritiesIn selecting sites under clause (i), the Secretary shall consider— 
(I)cultural, geographic, and economic diversity of countries included in the region; 
(II)whether governments within the region have sufficient infrastructure and capacity to support the pilot program; and 
(III)the incidence of abandoned children and children in institutional care in the region and culture. 
(iii)DelegationThe Coordinator for Orphan Policy Diplomacy and Development may delegate implementation of the pilot program under this paragraph to 1 or more organizations that have experience in the use of evidence-based programs to promote family preservation, reunification or permanent parental care for orphans. 
(iv)Annual reportNot later than 1 year after the date on which the first pilot program is established under this paragraph, and each subsequent year, the Coordinator shall publish a report on the status of, and lessons learned in, the pilot program. 
105.Authorization of appropriations 
(1)OperationsThere are authorized to be appropriated for the administrative costs associated with carrying out the duties of the Office for Orphan Policy Diplomacy and Development— 
(A)$3,000,000 for fiscal year 2010; and 
(B)such sums as may be necessary for each subsequent fiscal year. 
(2)Assistance to foreign governmentsThere are authorized to be appropriated for assistance to foreign governments under section 136 of the Foreign Assistance Act of 1961— 
(A)$5,000,000 for fiscal year 2010; and 
(B)such sums as may be necessary for each subsequent fiscal year. 
(3)Grants to support permanent parental careThere is authorized to be appropriated for grants under section 104(b)— 
(A)$5,000,000 for fiscal year 2010; and 
(B)such sums as may be necessary for each subsequent fiscal year. 
(4)Global best practices pilot programThere are authorized to be appropriated to the Secretary of State to carry out section 104— 
(A)$3,000,000 for fiscal year 2010; and 
(B)such sums as may be necessary for each subsequent fiscal year. 
 
